Citation Nr: 0011509	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  97-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include arthritis.

2.  Entitlement to service connection for a neck disorder, to 
include arthritis.

3.  Entitlement to service connection for arthritis of the 
left hand.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for residuals of 
hepatitis.

6.  Entitlement to service connection for an enlarged liver.

7.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to 
February 1974 and from December 1980 to April 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hepatitis, an enlarged liver, a low 
back disorder, a neck disorder, arthritis of the left hand, 
irritable bowel syndrome, and bilateral carpal tunnel 
syndrome.  

In August 1998 the Board remanded these claims to the RO for 
further development and adjudicative actions.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder to include arthritis is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a neck 
disorder to include arthritis is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for 
arthritis of the left hand is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

5.  The claim of entitlement to service connection for 
residuals of hepatitis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

6.  The claim of entitlement to service connection for a 
liver disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

7.  The claim of entitlement to service connection for 
irritable bowel syndrome is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder, to include arthritis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a neck 
disorder, to include arthritis, is well grounded.  
38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
arthritis of the left hand is well grounded.  38 U.S.C.A. 
§ 5107(a).




4.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is well grounded.  
38 U.S.C.A. § 5107(a).

5.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The claim of entitlement to service connection for an 
enlarged liver is not well grounded.  38 U.S.C.A. § 5107(a).

7.  The claim of entitlement to service connection for 
irritable bowel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis and an organic disability of the nervous system 
may be granted if manifest to a compensable degree within one 
year of separation from service.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  With a "chronic disease," such as 
arthritis and carpal tunnel syndrome, an organic disability 
of the nervous system, service connection may warranted when 
the disease is manifested to a compensable degree within one 
year following service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.


In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, whether the 
claims are plausible.  Murphy, 1 Vet. App. at 81.  It must be 
noted that in determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Factual Background & Analysis

The appellant claims that he has had problems with his back, 
neck, and left hand since 1991.  The appellant underwent a VA 
examination June 1997.  The VA examiner entered a diagnosis 
of "Arthritis/arthralgia of neck, back, and hands secondary 
to degenerative disease."  Thus, a diagnosis of arthritis 
was entered within one year following discharge from service.  
In a July 1997 private medical record, a nurse practitioner 
entered a diagnosis of bilateral carpal tunnel syndrome.  
Thus, a diagnosis of an organic disease of the nervous 
system, carpal tunnel syndrome, was entered within one year 
following discharge from service.


The Board finds that the VA examiner's June 1997 and the 
private nurse practitioner's July 1997 opinions, if accepted 
as true, are sufficient to establish well-grounded claims for 
service connection for (1) a low back disorder, to include 
arthritis; (2) a neck disorder, to include arthritis, (3) 
arthritis of the left hand, and (4) bilateral carpal tunnel 
syndrome.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. 498.

After having reviewed the evidence of record, the Board finds 
that the claims for service connection for residuals of 
hepatitis, an enlarged liver, and irritable bowel syndrome 
are not well grounded.  See Caluza, 7 Vet. App. 498.  

As to the claim for service connection for hepatitis and an 
enlarged liver, the service medical records reveal that the 
appellant had hepatitis in either 1970 or 1971; however, the 
service medical records reveal that following the incident, 
there were no residuals.  Specifically, in a November 1973 
report of medical examination, the appellant reported that he 
had had hepatitis in October 1971 and had been asymptomatic 
since that time.  In an August 1977 report of medical 
history, the appellant reported that he had had hepatitis in 
1970 and "[n]o problem since."  In a November 1980 report 
of medical examination, the examiner stated that the 
appellant had had hepatitis in 1970 and had had no complaints 
and such was not significant.

In an October 1996 letter from the American Red Cross, Dr. 
AMJ stated that the appellant had tested positive for 
hepatitis B core antibodies.  However, he noted that such 
finding indicated "that a person might have been infected in 
the past and is now fully recovered.  Often people with these 
antibodies never even felt sick or knew that they had the 
virus."  (Emphasis in original.)  A finding that the 
appellant tested positive for hepatitis B core antibodies is 
simply that-a clinical finding.  Such does not constitute a 
diagnosis of current residuals of hepatitis.  Additionally, 
the appellant underwent a VA examination in June 1997.  The 
VA examiner entered a clinical finding that the appellant's 
liver was not palpable.  The VA examiner did not enter a 
diagnosis related to hepatitis, residuals of such, or an 
enlarged liver.  

As to the claim for service connection for irritable bowel 
syndrome, the Board is aware that in a May 1995 service 
medical record, the examiner stated that the appellant had 
classic symptoms of irritable bowel syndrome.  However, since 
that time, there has been no diagnosis of irritable bowel 
syndrome.  The appellant has not brought forth competent 
evidence of a current diagnosis of irritable bowel syndrome.  

Thus, the appellant has not brought forth competent evidence 
of current residuals of hepatitis, a current diagnosis of a 
liver disorder, to include symptoms of an enlarged liver, or 
a current diagnosis of irritable bowel syndrome.  The Court 
has stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Because the appellant has not submitted any evidence of 
current residuals of hepatitis, a liver disorder, or 
irritable bowel syndrome, the Board must deny the claims as 
not well grounded.  Id.; see also Epps, 126 F.3d 1464; 
Caluza, 7 Vet. App. 498.  It must be noted that an enlarged 
liver is a symptom, as opposed to a disability, for which 
service connection cannot be granted.

Although the appellant has asserted that he does have 
residuals from the hepatitis, to include an enlarged liver, 
and that he still has irritable bowel syndrome, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  Further, 
assuming that the appellant is claiming that there is a 
current disability as a result of the hepatitis he had while 
in service, to include liver problems, and that he has 
irritable bowel syndrome, he is a lay person, and his opinion 
is not competent.  See Layno, 6 Vet. App. at 470.  The 
appellant's own, unsupported opinions do not give rise to 
well-grounded claims.  Id.

The Board is aware that when examined in June 1997, the VA 
examiner noted that some of the laboratory findings that 
related to the appellant's liver were somewhat elevated; 
however, the VA examiner did not enter a diagnosis as a 
result of such findings.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in October 1997.  
Additionally, the Board remanded the appellant's claims in 
August 1998 so that additional attempts to obtain the 
appellant's service medical record could be made.  The record 
reflects that the RO did attempt to obtain any additional 
service medical records, however, they were unsuccessful.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

The claim of entitlement to service connection for a low back 
disorder, to include arthritis, is well grounded.  To this 
extent only, the appeal is granted.

The claim of entitlement to service connection for a neck 
disorder, to include arthritis, is well grounded.  To this 
extent only, the appeal is granted.

The claim of entitlement to service connection for arthritis 
of the left hand is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for bilateral 
carpal tunnel syndrome is well grounded.  To this extent 
only, the appeal is granted.

The veteran not having submitted well grounded claims of 
entitlement to service connection for residuals of hepatitis, 
an enlarged liver, and irritable bowel syndrome, the appeal 
as to these claims is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because the claims of entitlement to service connection for a 
low back disorder, to include arthritis; a neck disorder, to 
include arthritis; arthritis of the left hand; and bilateral 
carpal tunnel syndrome are well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In the June 1997 VA examination report, the VA examiner 
entered a diagnosis of "Arthritis/arthralgia of neck, back, 
and hands secondary to degenerative disease."  
The VA examiner noted that x-rays for the back, neck, and 
hands had been obtained; however, those x-ray reports are not 
of record.  Under Diagnostic Codes 5003 and 5010, a diagnosis 
of degenerative arthritis must be established by x-ray 
findings.  See 38 C.F.R. Part 4, Diagnostic Code 5003, 5010 
(1999).  Without the x-ray reports, the Board cannot 
determine if the VA examiner's diagnoses were based upon x-
ray findings.  Thus, the Board finds that the x-ray reports 
must either be associated with the claims file, or, in case 
the x-ray reports cannot be found, an additional examination 
is necessary.

As to the claim for service connection for carpal tunnel 
syndrome, the service medical records reveal that the 
appellant experienced "carpal tunnel symptoms" and had been 
wearing wrist braces.  In an April 1997 service medical 
record, the examiner entered a diagnosis of left carpal 
tunnel syndrome and right questionable ulnar irritation of 
the wrist.  The appellant underwent a VA examination in June 
1997.  The VA examiner stated specifically that the appellant 
did not have carpal tunnel syndrome.  Instead, the VA 
examiner stated that the appellant's symptoms in his left arm 
were "consistent with ulnar nerve neuritis" and stated that 
he suspected that the appellant had an ulnar nerve 
neuropathy.  When examined by a private nurse practitioner in 
July 1997, she entered a diagnosis of bilateral carpal tunnel 
syndrome.  The Board finds that a diagnosis of carpal tunnel 
syndrome must be must be ruled in or ruled out.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA or non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment back 
and neck disorders to include arthritis, 
arthritis of the left hand, and bilateral 
carpal tunnel syndrome.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records particularly the x-rays taken of 
the appellant's back, neck, and hands in 
June 1997 and associate them with the 
claims file.

2.  If the RO cannot obtain the June 1997 
x-rays of the back, neck, and hands, the 
RO should arrange for a VA orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted.  

The examiner is to report all the 
necessary clinical findings and enter a 
diagnosis, if warranted, as to the 
appellant's lumbar spine, cervical spine, 
and left hand.  If a finding is normal, 
the examiner should so state in the 
report.  If the examiner finds that the 
appellant has a current low back 
disorder, neck disorder, and left hand 
disorder, then an opinion is to be 
entered as to whether it is at least as 
likely as not that the current low back 
disorder, neck disorder, or left hand 
disorder is/are attributable to the 
appellant's military service.  With the 
veteran's consent, X-rays of the lumbar 
spine, cervical spine, and left hand are 
to be taken.  

The examiner should rule in or rule out 
whether the appellant has arthritis in 
the lumbar spine, cervical spine, and/or 
in the left hand.  If a clinical finding 
is normal, the VA examiner should state 
such in the report.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  The RO should arrange for a VA 
neurological examination of the veteran 
by an appropriate specialist (s) for the 
purpose of ascertaining whether he has 
bilateral carpal tunnel syndrome or any 
other peripheral neuropathy of the right 
and left arms.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
studies including nerve conduction 
studies with the consent of the veteran 
should be conducted.  

The examiner is to report all the 
necessary findings as to the appellant's 
right and left upper extremities and 
enter a diagnosis, if warranted.  The 
examiner should rule in or rule out 
diagnoses of carpal tunnel syndrome 
and/or ulnar nerve neuropathy after 
reviewing all conducted studies and the 
clinical findings.  If a clinical finding 
is normal, the examiner should so state.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App.  268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for low back and neck 
disorders, to include arthritis, 
arthritis of the left hand, and bilateral 
carpal tunnel syndrome.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


